Citation Nr: 0026133	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial evaluation greater than 
noncompensable for a service-connected chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother and grandmother.



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
April 1993.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part amongst several decisions, denied the 
veteran's claim seeking entitlement to service connection for 
a right knee disability and for a back disorder.  Both of 
those issues were properly developed for appeal.

In August 1994, the veteran, accompanied by his 
representative, as well as his mother and grandmother, 
appeared and presented testimony at a hearing on appeal 
before a VA field hearing officer.  A complete transcript of 
the testimony is of record.  Thereafter, in February 1995, a 
rating decision of the RO implemented the hearing officer's 
decision to grant service connection for chronic lumbar 
strain and assigned a noncompensable disability evaluation, 
effective from April 1993.  In March 1995, the veteran 
disagreed with the initial evaluation assigned for his 
chronic lumbar strain.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration regarding the veteran's chronic lumbar strain 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth on the 
title page.

In May 1995, the veteran, accompanied by his representative, 
as well as his grandmother, appeared and presented testimony 
at a second hearing on appeal before a VA field hearing 
officer.  The issue at this hearing was the evaluation for 
his service connected chronic lumbar strain.  A complete 
transcript of the testimony is of record.

The case came before the Board in June 1996 and was remanded 
to the RO for the purpose of providing the veteran with a 
requested hearing before the Board.  Subsequently, in August 
1997, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Veterans Law Judge of the Board.  A complete 
transcript of the testimony is of record.

Following the June 1996 remand and August 1997 hearing before 
a Veterans Law Judge, the case was returned to the Board in 
December 1997 and was remanded for a second time to the RO 
for additional evidentiary development.  The case is now 
returned to the Board.


REMAND

Some of the pertinent medical history regarding the veteran's 
claimed right knee disability and service connected chronic 
lumbar strain was reported in the Board's prior December 1997 
remand.  The Board will not here repeat that history but it 
is incorporated by reference.

As indicated in the introduction immediately above, this case 
was last remanded by the Board in December 1997.  Among the 
instructions of that remand, the veteran was to be scheduled 
for a VA orthopedic examination for the purpose of 
ascertaining the current diagnosis of his right knee 
disability, if any, and to ascertain the current 
symptomatology of his service-connected chronic lumbar 
strain.

The Board notes that the RO attempted to conduct the 
requested development and schedule the requested examination 
on several occasions without success.  Notices of the 
scheduled examinations were reportedly undeliverable.  All 
attempts by the RO to contact the veteran at his address were 
unsuccessful, as his address of record was no longer correct.  
The RO also attempted to telephone the veteran on several 
occasions without success, as all phone numbers of record 
were either disconnected or unserviceable numbers.  The RO 
also attempted a Post Master inquiry and contacted the 
veteran's representative, but neither had any further 
information of the veteran's whereabouts.

In August 2000, the RO determined that the veteran had failed 
to keep either the VA or his representative apprised of his 
whereabouts, making it impossible for the RO to comply with 
the development requested in the Board's December 1997 
remand.  The RO then recertified this case to the Board, 
noting the unsuccessful attempts to locate the veteran.

Subsequent to the RO's decision to re-certify the case to the 
Board, the veteran did contact his representative and 
furnished his new address.  In September 2000, the veteran 
reported to his representative that he had been unaware that 
he had to keep the RO aware of his new address.  The 
representative then requested that the claims file be 
returned to the RO for completion of the prior remand 
instructions.

While the Board acknowledges that the RO made every possible 
good faith effort to locate the veteran in order to comply 
with the prior remand, the veteran has since made his 
whereabouts known to the RO.  As such, it is necessary that 
this matter be remanded once again in order to comply with 
the requests made by the prior remand.

While the Board will again remand this case as requested by 
the veteran and his representative and will provide the 
veteran another opportunity to comply with the former remand 
requests, the Board also specifically places the veteran on 
notice as to 38 C.F.R. §§ 3.158, 3.655 (1999) and their 
possible application to his claims should he fail to 
cooperate with the requests for information made pursuant to 
this remand.

The Board notes that 38 C.F.R. § 3.158 provides as follows:

(a) General.  Except as provided in Sec. 
3.652 of this part, where  evidence 
requested in connection with an original 
claim, a claim for increase or to reopen 
or for the purpose of determining 
continued entitlement is not furnished 
within 1 year after the date of request, 
the claim will be considered abandoned.  
After the expiration of 1 year, further 
action will not be taken unless a new 
claim is received. Should the right to 
benefits be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C. 1805 based on 
such evidence shall commence not earlier 
than the date of filing the new claim.  
(Authority: 38 U.S.C. 501(a))

(b) Department of Veterans Affairs 
examinations.  Where the veteran  fails 
without adequate reason to respond to an 
order to report for Department of 
Veterans Affairs examination within 1 
year from the date of request and 
payments have been discontinued, the 
claim for such benefits will be 
considered abandoned.

(c) Disappearance.  Where payments of 
pension, compensation, dependency and 
indemnity compensation, or monetary 
allowance under the provisions of 38 
U.S.C. 1805 have not been made or have 
been discontinued because a payee's 
present whereabouts is unknown, payments 
will be resumed effective the  day 
following the date of last payment if 
entitlement is otherwise  established, 
upon receipt of a valid current address.

[27 FR 11887, Dec. 1, 1962, as amended at 28 FR 13362, Dec. 
10, 1963; 52 FR 43063, Nov. 9, 1987; 62 FR 51278, Sept. 30, 
1997]

The Board notes that 38 C.F.R. § 3.655 provides as follows:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for  such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of  
good cause include, but are not limited 
to, the illness or  hospitalization of 
the claimant, death of an immediate 
family member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a  claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

(c) Running award.  (1) When a claimant 
fails to report for a  reexamination and 
the issue is continuing entitlement, VA 
shall issue a pretermination notice 
advising the payee that payment for the 
disability or disabilities for which the 
reexamination was scheduled will be 
discontinued or, if a minimum evaluation 
is established in part 4 of this title or 
there is an evaluation protected under 
Sec. 3.951(b) of this part, reduced to 
the lower evaluation.  Such notice shall 
also include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.

(2) If there is no response within 
60 days, or if the evidence submitted 
does not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.

(3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.

(4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.  (Authority: 38 
U.S.C. 501(a))

[55 FR 49521, Nov. 29, 1990; 58 FR 46865, Sept. 3, 1993]

In addition to having placed the veteran on notice as to the 
possible application of 38 C.F.R. §§ 3.158, 3.655, the Board 
further emphasizes for the veteran that "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  In the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

In addition to the prior remand requests, the Board also 
notes that as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  See 
Fenderson, supra.

Accordingly, the Board must now reiterate some of the 
requests made in its earlier remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board asks that the RO ensure 
that they are completed (to the fullest extent possible given 
the veteran's cooperation) prior to again returning this case 
to the Board.  

In light of all of the above, this matter is remanded to the 
RO for the following action:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant recent medical treatment (VA or 
private) he has received for his service 
connected chronic lumbar strain or 
claimed right knee disability.  This 
should include up-to-date treatment 
records for the veteran's back disorder 
from the VAMC in Erie, Pennsylvania.  The 
RO should request that the veteran 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, not already of record, which may 
exist and incorporate them into the 
claims folder.  The veteran should also 
be asked to submit any medical evidence 
in his possession which tends to support 
his claims.  Any documents received by 
the RO should be associated with the 
claims folder.

2.  In view of the absence of a notation 
of pre-service existence of a right knee 
disability on the examination conducted 
at entry, the RO should conduct a review 
of the record and make a determination on 
whether the right knee disability treated 
in service clearly and unmistakably pre-
existed service so as to rebut the 
presumption of soundness, under 38 C.F.R. 
§ 3.304(b).

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the current diagnosis of his 
claimed right knee disability, if any, 
and to ascertain the current 
symptomatology of his service-connected 
chronic lumbar strain.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.

a.  With respect to the claimed right 
knee disability, if it is determined that 
the right knee disability clearly and 
unmistakably pre-existed service, the RO 
should request that the examiner review 
the claims folder, in particular the 
veteran's service medical records, and 
offer an opinion as to whether the pre-
existing right knee disability increased 
in severity during service.  If such 
increase is shown, the examiner should 
then indicate if the increase was beyond 
natural progression of the pre-existing 
disability.  

	b.  If it is determined by the RO 
that the right knee symptoms shown in 
service did not clearly and unmistakably 
pre-exist service, then the examiner 
should be asked whether such symptoms 
represented the initial manifestations of 
any currently existing right knee 
disability.

	c.  With respect to the veteran's 
service-connected chronic lumbar strain, 
all necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should specifically 
state whether the veteran's chronic 
lumbar strain is manifested by muscle 
spasm, including on extreme forward 
bending, and should also measure the 
range of motion in all planes and state, 
as objectively as possible, whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
Normal ranges of motion should be set 
forth for reference.  The orthopedic 
examiner should also determine whether 
the low back exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If neurological 
involvement is found, it is requested 
that the examiner note whether attacks 
are severe, moderate, or mild.  

4.  With regard to all the instructions 
set forth above, the RO should consider 
that the veteran has been duly notified 
by this remand of the possible 
application of 38 C.F.R. §§ 3.158, 3.655 
to his claims.  The veteran has been 
informed of his obligation to cooperate 
by providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  Should the 
veteran hereby fail to cooperate, the RO 
should consider adverse action with 
regard to his claims, pursuant to 
38 C.F.R. §§ 3.158, 3.655.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

6.  Thereafter, the RO should review the 
claim for entitlement to service 
connection for a right knee disability 
with consideration given to any 
additional evidence obtained.  
Consideration should also be given to the 
provisions of  38 C.F.R. §§  3.303, 
3.304, and 3.306, as well as any other 
laws and regulations deemed appropriate 
regarding this claim.  The RO should also 
review the claim for entitlement to a 
greater initial evaluation for the 
service-connected chronic lumbar strain 
with consideration given to 38 C.F.R. 
§§ 4.40, 4.45, and 4.71a, Diagnostic 
Codes 5292, 5293, and 5295, as well as 
the dictates of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
consider the applicability of "staged" 
ratings.  See Fenderson, supra.  

7.  In the event that either of the 
determinations remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, in accordance with 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.29, 19.31.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case. The purpose of this REMAND is to 
further develop the record and ensure due process of law.  No 
action is required by the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 13 -


